             Case 2:15-cr-00244-RAJ Document 382 Filed 11/02/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6
                                      AT SEATTLE
7
      UNITED STATES OF AMERICA,                          NO. CR15-244 RAJ
8
                            Plaintiff,
9                                                       ORDER GRANTING
                       v.                               MOTION TO SEAL
10
11
      ROBERT RYAN POWELL,
12
                            Defendant.
13
14
             The Defendant having moved for leave to file a document under seal in support
15
     of his reply to the government’s response to defendant’s motion for compassionate
16
     release pursuant to Section 404 of the First Step Act, and the Court having considered
17
     the motion and the reasons set forth in the declaration of defense counsel filed in
18
     support of the motion, the Court has concluded that good and sufficient reasons have
19
     been presented and that the motion should be granted.
20
             Accordingly, it is hereby ORDERED that Defendant’s Motion to Seal
21
     (Dkt. #378) is GRANTED. Exhibit I to Defendant’s Reply shall remain filed under
22
     seal.
23
             DATED this 2nd day of November, 2020.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28

     ORDER GRANTING MOTION TO SEAL - 1
     United States v. Powell, CR15-244 RAJ
